                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

BRANDON J. KING,                              )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )        No. 3:20-cv-00379
                                              )
ANTONIO CHAMBERS, et al.,                     )
                                              )
               Defendants.                    )

                            MEMORANDUM OPINION AND ORDER

       Pending before the Court is Antonio Chambers’ Motion to Dismiss (Doc. No. 32) Brandon

J. King’s claim for excessive force brought under 42 U.S.C. § 1983. Chambers argues King fails

to state a claim upon which relief can be granted and/or he is entitled to dismissal based upon

qualified immunity. Although Chambers’s arguments may ultimately prevail, they are premature

and his motion will be denied based upon the current record.

       Because this case is before the Court on a Motion to Dismiss, the factual allegations set forth

in the First Amended Complaint are accepted as true. Manhattan Cmty. Access Corp. v. Halleck,

139 S. Ct. 1921, 1927 (2019). Those allegations suggest the following:

       From November 27, 2019 until July 28, 2020, King was incarcerated in the mental health

ward of the Davidson County detention center. (Doc. No. 18, First Amended Complaint ¶ 9). During

that incarceration Chambers, a correctional officer, repeatedly taunted and threatened King. (Id. ¶

10). This included threatening to beat-up or “f**k-up” King, and calling him a “bi*ch.” (Id. ¶ 11).

Oftentimes this was done in front of Brenae Briggity, another correctional officer, who King

purportedly had some sort of interest in. (Id. ¶ 12)

       Friday, May 15, 2020, was no different than others to the extent that Chambers repeatedly



    Case 3:20-cv-00379 Document 48 Filed 01/19/21 Page 1 of 6 PageID #: 222
embarrassed King in front of Briggity throughout the day. (Id. ¶ 13). This culminated in Chambers

ordering King to exit his cell and “cuff-up,” so that King could be placed in a restraint chair, even

though there was no reason for the command. This occurred in plain view of Briggity – but outside

the presence of any supervisors – and enabled Chambers to “show off for Briggity,” while at the

same time punishing and embarrassing King. (Id. ¶ 14). It also contravened the Sheriff department

policy regarding the use of restraint chairs, which is limited to inmates who exhibit dangerous, self-

injurious, or assaultive behavior. (Id. ¶ 15) The policy also requires that “the entire incident”

involving the restraint’s chairs use be video recorded. (Id.).

        Because King was not acting, and had not acted inappropriately, he told Chambers he would

not exit his cell, nor would he submit to being strapped into the restraint chair. (Id. ¶¶ 16, 17)

Frustrated and angry, Chambers continued to hurl threats and insults towards King. Ultimately,

Chambers summoned his supervisors, Sergeants Lloyd and (now Lieutenant) Popovitch. (Id. ¶ 18).

        When the supervisors arrived on the scene, Chambers incorrectly told them that he had been

threatened by King, instead of truthfully informing them that there was no basis for use of the

restraint chair. (Id. ¶ 19). Hearing Chambers’ version of events, Sergeants Lloyd and Popovitch

instructed King to “just do what [Chambers] says.” (Id. ¶ 20). King again refused, whereupon Sgt.

Popovitch sprayed King with mace in an effort to force compliance. King continued to refuse but,

being in “immense pain,” and threatened to be maced again, King relented and was placed in the

chair. (Id. ¶ 21).

        King was taken to the nursing station for decontamination. Even so, he felt “burning” from

the mace for the next four days and he had “respiratory complications” from the incident for an entire

month. (Id. ¶ 22).


                                                  2


    Case 3:20-cv-00379 Document 48 Filed 01/19/21 Page 2 of 6 PageID #: 223
       Having accepted these facts as true, the question becomes whether King has stated a

plausible excessive force claim against Chambers. See, Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007) (stating that to survive a motion to dismiss, a complaint must allege “enough facts to

state a claim [for] relief that is plausible on its face”). And, for purposes of Chambers’ qualified

immunity defense, the question is whether King has alleged facts that “plausibly mak[e] out a claim

that [Chambers’] conduct violated a constitutional right that was clearly established law at the time,

such that a reasonable officer would have known that his conduct violated that right.” Johnson v.

Moseley, 790 F.3d 649, 653 (6th Cir. 2015).

       Chambers insists that King has not stated a plausible claim, nor has he overcome the

qualified immunity defense. Chambers writes:

       Plaintiff does not allege that Cpl. Chambers used any force at all; he clearly states
       that Lt. Popovitch sprayed him with pepper spray. Moreover, because Plaintiff
       alleges that Lt. Popovitch was Cpl. Chambers’s supervisor, there is no supervisory
       liability as to Cpl. Chambers. Plaintiff asserts that Cpl. Chambers’s and Lt.
       Popovitch’s actions leading up to the use of force were “joint and several,” but he has
       not alleged that Cpl. Chambers was personally involved in, or causally connected to,
       the actual use of force.

(Doc. No. 33 at 3).

       Chambers is correct that (1) “a § 1983 plaintiff generally must prove both that a defendant

was personally at fault and that the defendant’s culpable conduct (not somebody else’s) caused the

injury,” Pineda v. Hamilton Cty., 2020 WL 5868402, at *3 (6th Cir. Oct. 2, 2020), and (2) King

specifically alleges that Sergeant Popovitch is the one who maced him. This, however, does not

mean that judgment in Chamber’s favor is appropriate at this time.

       “To state a claim under 42 U.S.C. § 1983, a plaintiff must set forth facts that, when construed

favorably, establish (1) the deprivation of a right secured by the Constitution or laws of the United


                                                  3


    Case 3:20-cv-00379 Document 48 Filed 01/19/21 Page 3 of 6 PageID #: 224
States (2) caused by a person acting under the color of state law.” Sigley v. City of Parma Heights,

437 F.3d 527, 533 (6th Cir.2006). Therefore, King must show that Chambers “was ‘personally

involved’ in the use of excessive force,” Burley v. Gagacki, 729 F.3d 610, 619 (6th Cir. 2013),

which is to say that Chambers “was the ‘moving force’ behind the alleged deprivation of his federal

rights.” Powers v. Hamilton Cty. Pub. Def. Comm’n, 501 F.3d 592, 608 (6th Cir. 2007).

       Whether Chambers was “personally involved” or a “moving force” is an unanswered

question at this point. True, Sergeant Popovitch was the one who actually maced King, but who

knows what Chambers told his supervisors when he summoned them, or what he may have said once

they arrived on scene. Maybe Chambers knew the mere calling of his supervisors would result in

King being maced, or maybe Chambers knew that Sgt. Popovitch maced anybody who Chambers

said was unruly. This, of course, is speculation at this point, but it is entirely plausible that

Chambers knew beyond peradventure of doubt that simply summoning Sgt. Popovitch and telling

him a story about King’s purported misbehavior would result in King being maced.

       Such conceivable scenarios are appropriate to consider because Section 1983 “‘should be

read against the background of tort liability that makes a man responsible for the natural

consequences of his actions.’” Malley v. Briggs, 475 U.S. 335, 345 n.7 (1986) (quoting Monroe v.

Pape, 365 U.S. 167, 187 (1961)). Therefore, “[t]raditional tort concepts of causation inform the

causation inquiry,” and these include the requirements that there be both cause in fact and proximate

cause. Powers, 502 F.3d at 608.

       “Conduct is the cause in fact of a particular result if the result would not have occurred but

for the conduct. Similarly, if the result would have occurred without the conduct complained of,

such conduct cannot be a cause in fact of that particular result.’” Id. (quoting Butler v. Dowd, 979


                                                 4


    Case 3:20-cv-00379 Document 48 Filed 01/19/21 Page 4 of 6 PageID #: 225
F.2d 661, 669 (8th Cir.1992)). Proximate cause is “a matter of foreseeability,” with the question

being “whether it was reasonably foreseeable that the complained of harm would befall the § 1983

plaintiff as a result of the defendant’s conduct. Even if an intervening third party is the immediate

trigger for the plaintiff’s injury, the defendant may still be proximately liable, provided that the third

party’s actions were foreseeable.” Id.

        Construed in King’s favor, the Amended Complaint plausibly alleges cause in fact because,

but for Chamber’s lying about the events, Popovitch might have never come to the scene. As for

proximate cause that is something only discovery can answer because there are any of a number of

plausible hypotheticals that could support the conclusion that it was reasonably foreseeable to

Chambers that King would be maced once Chambers called for unneeded assistance (or so the

allegations go).

        Nor does Chambers’ immunity defense entitle him to dismissal at this point because it is

based upon his contention that he did not deprive King of a constitutional right. “Although an

officer’s ‘entitle[ment] to qualified immunity is a threshold question to be resolved at the earliest

possible point,’ . . . it is generally inappropriate for a district court to grant a 12(b)(6) motion to

dismiss on the basis of qualified immunity.” Wesley v. Campbell, 779 F.3d 421, 433 (6th Cir. 2015)

(quoting Vakilian v. Shaw, 335 F.3d 509, 516 (6th Cir. 2003)). Only discovery will show what

Chambers told Sgt. Popovitch, and what Chambers’ believed would happen once he allegedly

misinformed him that King was not following instructions, or worse. See Marvaso v. Sanchez, 971

F.3d 599, 605 (6th Cir. 2020) (noting that overcoming the qualified immunity defense at the motion

to dismiss stage is a “low bar”and that “this Court generally denies qualified immunity at the motion

to dismiss stage in order for the case to proceed to discovery, so long as the plaintiff states a


                                                    5


    Case 3:20-cv-00379 Document 48 Filed 01/19/21 Page 5 of 6 PageID #: 226
plausible claim for relief”).

         Nor can the Court say that Chambers would be unaware that he might be subject to liability

were it to be shown that he caused the violation of King’s constitutional rights. The notion that

traditional tort liability concepts apply to Section 1983 actions was clearly established no later than

1986, when the Supreme Court said as much in Malley and reiterated that an individual is

responsible for the natural consequences of his or her actions. Further, it has long been established

that gratuitous force “is obviously inconsistent with a general prohibition on excessive force,”

Griffith v. Coburn, 473 F.3d 650, 659–60 (6th Cir. 2007), and decades ago the Sixth Circuit

indicated that macing an individual who poses little or no threat to the safety of officers or others is

not objectively reasonable, see Adams v. Metiva, 31 F.3d 375, 387 (6th Cir. 1994). Of course the

Court knows nothing about King, other than he claims he was not misbehaving and was confined

to a solitary cell in the mental health unit, and knows nothing about what happened on May 15, 2020,

other than King was maced after Popovitch was summoned by Chambers. This lack of evidence is

insufficient to let Chambers off the hook this early in the proceedings, and the allegations that King

has made against him are enough to support a plausible claim of the violation of a constitutional

right.

         Accordingly, Chambers’ Motion to Dismiss (Doc. No. 32) is DENIED and this case is

returned to Magistrate Judge Frensley for further pretrial case management.

         IT IS SO ORDERED.



                                                __________________________________________
                                                WAVERLY D. CRENSHAW, JR.
                                                CHIEF UNITED STATES DISTRICT JUDGE


                                                   6


    Case 3:20-cv-00379 Document 48 Filed 01/19/21 Page 6 of 6 PageID #: 227
